MORGAN, J.
(After Stating the Facts.) — The plaintiff assigns two errors: First, the court erred in refusing to strike out the second demurrer. Section 4228 of the Revised Statutes of Idaho provides that any pleading may be amended once by the' party, of course, and without costs, at any time before answer or demurrer filed, or after demurrer, and before trial of the issue of law thereon. A demurrer is a pleading, and may be-amended. Again, the court had the right to permit a second demurrer to be filed. This demurrer was filed without permission. Having been placed on file, the court could permit it to remain. This matter was entirely within the discretion, of the court. (Hedges v. Dam, 72 Cal. 520, 14 Pac. 133.)
The second assignment is that “the court erred in sustaining the second demurrer.” The deed of conveyance given by Leachman to plaintiff Kelly, together with the agreement by Kelly to reconvey the property described therein, to Leachman, upon payment of the consideration money, with interest, and payment of mortgage given to the Corbin Banking Company, constituted a mortgage. So held by this court in Kelley v. Leachman, ante, p. 392, 29 Pac. 849. A mortgage is a lien, upon everything that would pass by a grant or conveyance of the property, as between mortgagor and mortgagee, from the-date of its execution; as between these parties and third persons without actual notice, from the date of filing said mortgage for record. (Idaho Rev. Stats., see. 3355.) The lien of a mortgage upon real estate may be discharged in three ways: 1. By an entry in the margin of the record thereof, signed by the mortgagee, acknowledging the satisfaction of the mortgage, etc. (Rev. Stats., sec. 3361.) 2. Or it may be discharged upon the record by the officer having custody thereof, on the presentation to him of a certificate signed by the mortgagee, or his personal representative or assignee, duiy acknowledged, etc. (Eev. Stats., sec. 3362.) 3. By decree of •■a competent court. The mortgage in controversy in this case bas not been discharged in either of these ways, and the lien of ihe mortgage remains upon the land. Nor is the debt extinguished.
The only question is as to whether the plaintiffs’ remedy is barred by the statute of Emitations. Statutes of limitations act upon the remedy only, and not upon the debt. (Waltermire v. Westover, 14 N. Y. 20; Lynbuy v. Weightman, 5 Esp. 198; Sturges v. Crowninshield, 4 Wheat. 122; Wilcox v. Williams,, 5 Nev. 206.) In Waltermire v. Westover, supra, the ■court say: “The nature, effect, and modus operandi of statutes of limitations have given rise to much discussion in the courts, and to some conflict of opinion; but in respect to one distinction there has been, I believe, a pretty general concurrence of ■sentiment. It is said that such statutes act upon the remedy, merely, and not upon the debt. This distinction is of long ■standing.” In a note to Lynbuy v. Weightman, 5 Esp. 198, it is said that bankrupts and infants stand on different ground, in Tespect to debts from which they are'discharged, from persons whose débts are barred by the statute of limitations, as that statute does not discharge the debt, but only takes away the Temedy; and in the ease of Sturges v. Crowninshield, 4 Wheat. 122, it was said by Chief Justice Marshall that the statutes of limitation are not within the well-known prohibitory clause of the United States constitution, because they act upon the remedy merely, and do not impair the obligation of the contract, and, further, it is unnecessary to refer to the numerous cases in our own courts in which the distinction is recognized. .It is virtually included in the doctrine universally received and ■acted upon- — that where there is a new promise to pay a debt 'barred by the statute, it is not necessary to count upon this as ;a new contract, but the action may be brought upon the original ■obligation. The operation of the statute upon the remedy being 'removed by the new promise, the parties are left in statu quo. (See, also, Carshore v. Huyck, 6 Barb. 583.) It follows, conclusively, that the debt in the case at bar is not extinguished, *635nor is the lien of the mortgage impaired. In McCormick v. Brown, 36 Cal. 180, 95 Am. Dec. 170, cited by respondent, the court say: “The statute of limitations does not have the effect to extinguish a debt, nor raise a presumption of payment. It •only bars the remedy, and thus becomes a statute of repose.” Under our statutes, the statute of limitations is not sufficiently pleaded by this demiirrer. Section 4213 of the Revised Statutes of Idaho is as follows: “In pleading the statute of limitations, it is not necessary to state the facts showing the defense, but it may be stated generally that the cause of action is barred by the provisions of section - (giving the number of the ■section, and subdivision thereof, if it is so divided, relied upon) ■of the Code of Civil Procedure.” The statute of limitations not having been pleaded in the form required by the statute, the court might overrule the demurrer upon this ground alone; but as the statute might still be properly pleaded in the answer, which the court would doubtless permit the defendant to place on file, we think it proper to discuss the merits of the question, as if it had been properly pleaded.
In this ease, as in others of like character, the subject matter of the action is the debt due the plaintiffs from the defendant, Leachman; and the mortgage, and the lien thereof, is a mere incident to the debt, and given to secure its payment. (Borst v. Corey, 15 N. 7. 509.) The complaint alleges that notes were given by the defendant, Leachman, to plaintiff Kelly, as stated above — one on December 15, 1885; one, May 14, 1886; one, November 6, 1887; one, October 15, 1889 — in each of which notes was included the whole amount of interest then due upon the original debt. These notes were in writing. Were such notes a sufficient acknowledgment of the whole amount of the indebtedness to prevent the statute of limitations from running? Section 4078 of the Revised Statutes of Idaho is as follows: “No acknowledgment or promise is sufficient evidence of a new or continuing contract, by which to take the case out of the operation of this title, unless the same is contained in some writing signed by the party to be charged thereby.” In Barron v. Kennedy, 17 Cal. 577, the court say: “Part payment has always been held sufficient to take the debt on which it is made out of the statute. Unless accompanied at the *636time with qualifying declarations or acts on the part of the party making the payment, it is deemed an unequivocal admission of a subsisting contract or liability, from which a jury is justified and bound to infer a new promise. The authorities are uniform to this point, and it matters not whether the payment be either upon the principal or interest of the debt,” providing, always, that the promise is made in writing, signed by the party to be charged thereby. (2 Parsons on Contracts, 353; Sigourney v. Drury, 14 Pick. 391; Whipple v. Stevens, 22 N. H. 227; Parsonage Fund v. Osgood, 21 Me. 179; Sanford v. Hayes, 19 Conn. 597; Bradfield v. Tupper, 7 Eng. L. & Eq. 541.) “And there is nothing in section 4078 of our statute which alters this well-settled rule. This section does not purport to make any change in the effect of acknowledgments or promises, but simply to alter the mode of their proof, and is directed — principally, at least — against the admission of oral acknowledgments and promises.” (Barron v. Kennedy, supra; Fairbanks v. Dawson, 9 Cal. 89.) In Peed v. Smith, 1 Idaho, 535, the court (Hollister, J.) says: “The conclusion, therefore, at which we have arrived from these authorities, and the act itself, is that the acknowledgment or promise to pay a debt which would otherwise be barred by the act of limitations must be in writing, signed by the party sought to be charged thereby, whether in cases where the time for commencing action on the original debt had not expired when the acknowledgment or promise was made, as in those cases where the statute had already run.” This case puts the acknowledgment or promise, when made before the statute has fully run, upon the same footing as where such acknowledgment was made after the limitation had run. Mr. Angelí, in his treatise on Limitations of Actions, after fully considering the English cases, and those decided in many of the states of the United States, declares: “The law, then, as now fully established, both in England and in this country, clearly is: 1. That a debt barred by the statute of limitations may be revived by a new promise; 2. That such new promise may either be an express promise or an implied one; 3. That the latter is created by a clear and unqualified acknowledgment of the debt.” (Angelí on Limitations of Actions, 240; Biddle v. Brizzolara, 56 Cal. 374.) This cause holds that the writing *637must contain “an acknowledgment of the debt as an existing ■debt, from which a present promise may be inferred.” A promissory note executed by the defendant to the creditor (the ■plaintiff) for the full amount of the interest due on a preexisting debt is certainly an unqualified acknowledgment of the debt, as an existing debt, from which a present promise may be inferred. Therefore, etc. (Biddle v. Brizzolara, 64 Cal. 354, 30 Pac. 609.) ‘Upon a general acknowledgment, where nothing is said to prevent it, a general promise to pay may and ought to be implied.” (Wilcox v. Williams, 5 Nev. 218.) In the case of Biddle v. Brizzolara, supra, the new promise to pay the mortgage was made by Austin Roberts, a third person, to Bartolo Brizzolara, and was not a promise either by the original •debtor, nor was it made to the creditor, Biddle; and it was upon this ground that it was held not to be sufficient to remove the bar of the statute. (See Biddle v. Brizzolara, 56 Cal. 382.) In the ease of Barron v. Kennedy, supra, the payment of the interest due upon the debt, accompanied by a letter stating that ■“the checks were in payment of the interest due on the loan for the months of May and June, 1859,” was held a sufficient acknowledgment of the existence of the original debt. This case, therefore, holds that payments of the interest due, in a cheek signed by the party, removed the bar. McCormick v. Brown, ■supra, is quoted as stating that where a new promise is relied on the action must be brought upon the new promise, and that the new contract sued on must have been made when the old contract was a subsisting liability. Neither statement is precisely correct. The language of the court referred to is: “When the creditor sues after the statute has run upon the ■original contract, his cause of action is not the original contract, for his action thereupon is barred, but it is on the new promise.” The language is without meaning as it stands, and is a mistake either in the print or in the opinion. All cases where the statute of limitations is pleaded are necessarily those •commenced after the statute has run on the original contract. WThat is evidently intended is to say that where suit is commenced, founded upon an acknowledgment or promise made after the statute has run upon the original debt, the ease must be brought on the new promise — a doctrine in which we cannot *638concur without conditions and limitations; but that this is what is meant is abundantly shown by a paragraph appearing before-this one, in the same opinion as follows: “There are two ultimate-facts that may be proved in the mode prescribed — -a continuing contract, and a new contract. The acknowledgment or-promise made while the contract is a subsisting liability establishes a continuing contract” — that is, continues in foreethe original contract — “and, when made after the bar of the-statute, a new contract is created.” In the ease at bar no difficulty arises, or can arise, in regard to this, as all the promissory notes which it is claimed were given in part for interest on the-original debt were given before the statute had fully run on the-original debt, and therefore prevented the statute from running against the original debt; in other words, the statute only commences to run after the last promise, in writing, to pay the interest on the whole debt. In Kincaid v. Archibald, 73 N. Y. 189, on the 1st of January, 1861, defendant was indebted to-plaintiff, in the sum of $1,600, for money loaned. Nothing was paid thereon except the sum of $200, paid January, 1866. In August, 1872, defendant signed and delivered to plaintiff' a writing without date, in these words: “Keceived January, 1861, from Mrs. J. R. Kincaid, the sum of $1,600, for which I' agree to pay interest at the rate of seven per cent from this date.. Paid January, 1866, to Mrs. Kincaid, on the above, $200.” In the above cáse it was held that parol evidence was competent to-show when this instrument was executed; that it was a sufficient acknowledgment to take the case out of the statute; that the-promise to pay interest clearly implies that the transaction was-, a loan; that the promise to pay interest imported an existing-debt, upon which interest was to accrue, and the statement as to payment of interest was an admission that the balance was unpaid; also, that interest “from this date” referred to the date of the loan. In the above ease, parol proof was admitted: to prove the date of maiding the promise, and held properly so-admitted. Hartley v. Wharton, 11 Ad. & E. 934, was an action "for goods sold and delivered by plaintiff to defendant while he-was a minor. Defendant pleaded infancy. Plaintiff produced a paper signed by defendant, having no address or date, as follows : “Sir: I am sorry to give you so much trouble in calling,. *?but I am not prepared for you, but will, without neglect, remit you in a short time.” Contracts during infancy, to be binding, require a promise or ratification of the contract after maturity, made by some writing signed by the party to be charged therewith. It was held that parol proof was admissible to show both that the paper was executed and given to plaintiff by defendant after he became of age, and that it related to the debt in suit; so that in this case it was held that the paper making the acknowledgment being in writing, and signed by the party to be charged, parol testimony was admissible to show the date and identity of the debt acknowledged. In McCormick v. Brown, supra, the promise was to pay the debt upon conditions, which proposition was not accepted by the creditor, and the conditions not complied with; and it was upon these grounds that the promise or acknowledgment was held not to be sufficient to remove the bar.
From all these cases and many others examined it clearly appears that a promise, in writing, signed by the party to be charged thereby, to pay the interest due upon the whole debt, was an unequivocal acknowledgment of the whole debt, from which a promise to pay the same may and ought to be implied; that the identity of the sum included in the promissory note, with the interest on the existing debt, and that it was given for such interest, may be proven by parol testimony. From this statement of the principle, it is clear that the complaint in the case at bar is sufficient to maintain the action. The decision of the district court is reversed, and the cause remanded for trial in accordance with this opinion, with costs of appeal awarded to appellants.
Huston, C. J., and Sullivan, J., concur.